Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Preliminary Amendment filed 08/11/20 is entered.
	Claims 1-8, 10-12, 14, 16, 18, 20-26, and 30 are pending.
	The Substitute Specification filed 09/21/20 is entered.
	The Drawings filed 08/11/20 are approved by the examiner.
The IDS filed 12/14/20 has been considered.  An initialed copy accompanies this action.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear of the language of dependent claim 30 requires each of the recited oxides (i.e. Li2O, MnO, Mn2O, Mn2O3, MnO2 and LiF), or if the recited oxides are members of an alternative Markush group.  Clarification is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-10, 11, 12, 14, 16, 18, 20-26, 30is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natsui et al US 2017/0244103 A1.
	Natsui et al US 2017/0244103 A1 discloses cathode active material contains a compound having a crystal structure of space group FM-3M and represented by composition formula (1): LixMeyO2 . . . (1). In the formula, Me represents any of the following: Mn; Mn and one or two or more elements selected from the group consisting of Co, Fe, Sn, Cu, Mo, Bi, V, and Cr; Ni, Mn, and one or two or more elements selected from the group consisting of Co, Fe, Sn, Cu, Mo, Bi, V, and Cr; and one or two or more elements selected from the group consisting of Ni, Co, Fe, Sn, Cu, Mo, Bi, V, and Cr (Abstract).  The reference specifies the claimed rocksalt structure (i.e. FM-3M) (0023), the claimed mechanochemical reaction of precursors (0044-0052), and the claimed electrode material and lithium-ion battery utility (0060-0064).  Table 1 exemplifies a composition of Li1.2Mn0.8O2 (Example 2), which specifically or inherently meets each of the instantly claimed limitations, including those which recite voltage or capacity characteristics.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
	The reference is anticipatory.
Claim(s) 1, 7-10, 11, 12, 14, 16, 18, 20-26, 30is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al US 2019/0221838 A1.
	Ishikawa et al US 2019/0221838 A1 discloses positive electrode active material includes a lithium composite oxide and a covering material that covers a surface of the lithium composite oxide. The covering material has an electron conductivity of 106 S/m or less. The lithium composite oxide is a multiphase mixture including a first phase having a first crystal structure that belongs to a space group Fm-3m and a second phase having a second crystal structure that belongs to a space group other than a space group Fm-3m. The ratio I(18-20°)/I(43-46°) of a first integrated intensity I(18-20°) of a first maximum peak present at a first diffraction angle 2-theta of 18° or more and 20° or less to a second integrated intensity I(43-46°) of a second maximum peak present at a second diffraction angle 2-theta of 43° or more and 46° or less in an XRD pattern of the lithium composite oxide satisfies 0.05 less than or equal I(18°-20°)/I(43-46°)less than or equal 0.90 (Abstract). The reference specifies the claimed rocksalt structure (i.e. FM-3M) (0015), the claimed mechanochemical reaction of precursors (0177-0190), and the claimed electrode material and lithium-ion battery utility (0214-0236).  Table 1 exemplifies a composition of Li1.2Mn0.8O1.33F0.67 (Examples 1-6), which specifically or inherently meets each of the instantly claimed limitations, including those which recite voltage or capacity characteristics.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
	The reference is anticipatory.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al US 2019/0221838 A1.
US ‘838 is relied upon as set forth above.  While the reference does not exemplify the claimed oxyfluoride species recited in dependent claims 2-6 with sufficient specificity to anticipate the instant claims, the examiner respectfully submits that the selection of such would have been obvious in view of the genus, preferred species, and structural similarity of the oxyfluoride materials taught in Ishikawa.  Specifically, the reference discloses preferred species as recited above (i.e. Li1.2Mn0.8O1.33F0.67), which are similar in both crystal structure and utility to the species instantly claimed.  The skilled artisan would have a reasonable expectation of success to arrive at the claimed species via the production methods disclosed in the reference.  If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
June 17, 2022